Citation Nr: 1437461	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  09-10 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for right foot bunion.

2.  Entitlement to an initial compensable rating for left foot bunion.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1998 to April 1999, January 2000 to January 2003, and June 2004 to April 2005.

These matters come before the Boards of Veterans' Appeals (Board) on appeal of June 2006 and February 2007 rating decisions by the Department of Veterans Affairs (VA) regional office (RO) in Houston, Texas.  

The Veteran testified before the undersigned at a September 2012 videoconference Board hearing.  A transcript has been associated with the file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.


FINDINGS OF FACT

1.  With the exception of the period from June 7, 2010, to August 8, 2010, during which the Veteran was granted a temporary 100 percent rating for convalescence, the Veteran's right foot bunion is essentially asymptomatic, did not manifest with severe symptoms with functional equivalent to amputation of the great toe, and did not require operation with resection of the metatarsal head.

2.  The Veteran's left foot hallux valgus with bunion deformity is essentially asymptomatic, did not manifest with severe symptoms with functional equivalent to amputation of the great toe, and did not require operation with resection of the metatarsal head.

3.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has tinnitus as a result of active service.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for the right foot bunion have not been met or approximated.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5280 (2013).

2. The criteria for an initial compensable rating for the left foot bunion have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5280 (2013).

3.  Tinnitus was incurred during the Veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's service connection claim for tinnitus, the Board is granting in full the benefit sought on appeal.  As a result, any error committed with respect to either the duty to notify or the duty to assist for this issue was harmless.

Regarding the other two issues, the Board finds that VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013) and 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).
VA should notify the Veteran of: (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112  (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).
	
The Veteran in this case is challenging the initial evaluation assigned following the grant of service connection for bilateral bunions.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, because service connection has already been granted, VA's notice obligations with respect to the issue of entitlement to a higher initial evaluation for bilateral bunions are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, the Board notes that the RO provided the Veteran with adequate notice in June 2005 and May 2006 letters.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, lay statements, private treatment records, and VA treatment records have been obtained and associated with the record.  The Veteran was afforded a VA examination in March 2012.  The record does not suggest and the Veteran has not alleged that the March 2012 examination was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In addition, there is no evidence that the Veteran's conditions have worsened since this examination.  This examination, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See id.  

The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal. It is particularly salient to the Board in this regard that during his Board hearing, the Veteran and his representative related in great detail why they believed he was entitled to a higher schedular rating for his bilateral bunions during the period under consideration in this appeal.  It is also clear from the lay statements provided by the Veteran that they understood the type of evidence that would be most helpful to his claims on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claims and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claims.

As noted above, the Veteran was afforded a hearing before the undersigned during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Initial Rating for Bunions of the Left and Right Foot

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Service connection was granted for bunions of both the right and left feet in a February 2007 rating decision, with a 0 percent evaluation effective April 23, 2005.  The Board acknowledges the temporary rating of 100 percent for convalescence granted for the Veteran's right foot.  The Board will not address this time period.

Hallux valgus is an angulation of the great toe away from the midline of the body, or toward the other toes, where the great toe may ride under or over the other toes. See Dorland's Illustrated Medical Dictionary 811 (30th ed. 2003).  A bunion is an abnormal prominence of the inner aspect of the first metatarsal head, accompanied by bursal formation and resulting in a lateral or valgus displacement of the great toe.  See Dorland's Illustrated Medical Dictionary 261 (30th ed. 2003). 

The Veteran's disabilities are rated under Diagnostic Code (DC) 5280, which provides rating for hallux valgus, unilateral.  38 C.F.R. § 4.72, Diagnostic Code 5280.  Under DC 5280, a maximum 10 percent rating is warranted for unilateral hallux valgus when the condition is severe and disabling to a degree equivalent to amputation of the great toe, or when there has been operation with resection of the metatarsal head.  When the schedular criteria do not specifically outline any criteria for a noncompensable (0 percent) rating, a zero percent evaluation is assigned when the requirements for a compensable evaluation are not met pursuant to 38 C.F.R. 
§ 4.31.

Foot disabilities may also be rated under DCs 5276 (acquired flat foot), 5277 (bilateral weak foot), 5278 (acquired claw foot), 5279 (metatarsalgia), 5281 (unilateral, severe, hallux rigidus), 5282 (hammer toe), 5283 (malunion of, or nonunion of, tarsal or metatarsal bones), and 5284 (other foot injuries), when appropriate.  Under DCs 5277, 5279, 5281, and 5282, ratings of up to 10 percent are available for weak foot, metatarsalgia (Morton's disease), hallux rigidus, and hammer toes, respectively. Under DC 5283, ratings of up to 30 percent are available for malunion or nonunion of the metatarsal bones.  Under DCs 5276 and 5278, ratings of up to 50 percent are available for acquired flatfoot and acquired clawfoot. DC 5284 provides for ratings of 10, 20, and 30 percent, respectively, for moderate, moderately severe, and severe foot injury.  If there is actual loss of use of the foot, a 40 percent rating is warranted under DC 5284.

The Board has considered a potential evaluation under these DCs as well.  However, the evidence does not support a finding that the Veteran is suffering from acquired flat foot, bilateral weak foot, acquired claw foot, metatarsalgia or Morton's disease, hallux rigidus, hammer toe, malunion of or nonunion of tarsal or metatarsal bones, or other foot injuries to a degree warranting an evaluation under those DCs.  In fact, these conditions were found not to exist at the Veteran's March 2012 VA examination.  

With respect to a potential evaluation under DC 5280, the Board finds that the preponderance of the evidence supports a finding that a compensable evaluation is not warranted.  A January 2008 VA clinical record noted painful bilateral bunions without ulcers or redness.  At the Veteran's March 2012 VA examination, the Veteran reported infrequent pain.  The examiner found that the Veteran's hallux valgus resulted in mild or moderate symptoms for both feet.  The examiner did not find that it resulted in severe symptoms, with function equivalent to amputation of great toe, in either foot.  Additionally, the examiner noted that the Veteran had surgery for his right foot, however, it did not result in the resection of the metatarsal head.  The Veteran has not undergone surgery on his left foot.  The findings of the March 2012 VA examination report and the clinical record weigh heavily against a finding that a compensable rating is warranted for either foot under DC 5280.  There is simply no evidence that the condition is severe and disabling to a degree equivalent to amputation of the great toe, or of an operation with resection of the metatarsal head.

Based on the evidence of record, the Board finds that a compensable evaluation is not warranted for the Veteran's service-connected bunions of the left and right feet. In reaching this conclusion, the Board has also considered VA and private treatment records.  Additionally, the Board has not overlooked the Veteran's statements with regard to the severity of his disability.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board has considered the Veteran's reports along with findings from the Veteran's VA examination.  The Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions provided by the Veteran's VA examination report in particular, have been accorded greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected bilateral bunions are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral bunions with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thus, the Veteran's current noncompensable rating is adequate. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

III.  Service Connection for Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2013).  

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-7; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran originally filed his claim for service connection for bilateral tinnitus in May 2005, the month after separation from service.  

The Veteran has a current diagnosis of bilateral tinnitus, as most recently documented at a December 2008 VA examination.  Thus, Shedden requirement (1) is met.

A review of the Veteran's service treatment records show no complaints or findings of tinnitus or ringing in the ears.  However, the Veteran has consistently asserted that he was subjected to significant noise exposure while in service.  The Veteran's allegations are consistent with his MOS as a Mortarman, and the Board has no reason to question the credibility of the Veteran's statements with respect to noise exposure.  Thus, requirement (2) is met.  The Board now turns to the "nexus" requirement.

The December 2008 VA examiner opined that the Veteran's tinnitus was not the result of military noise exposure.  The examiner based this opinion on "review of the c-file and degree of hearing loss presented today."  The examiner did not directly address the Veteran's lay assertions.  In light of this narrow rationale, the Board assigns the December 2008 VA examination report limited evidentiary weight.

The Board does note that at the December 2008 VA examination, the Veteran reported an onset of tinnitus during his military service.  While this is not directly in line with the Veteran's allegation during his September 2012 board hearing that he began suffering from tinnitus right after discharge, the Board does not find it to be contradictory.  

Given the general consistency of the Veteran's lay statements linking his currently diagnosed tinnitus to his military service, and the expediency for which he filed a service connection claim after separation, the Board finds the Veteran's lay statements to be credible and of significant probative value.  Tinnitus is a subjective disorder and identifiable primarily through a patient's report of symptoms, and as such, the Veteran is competent to diagnose tinnitus and to provide a statement as to when it began.  As previously discussed, the Board has conceded that the Veteran was subject to in-service noise exposure.

Thus, the Board finds that despite the negative VA examination report, the medical and lay evidence for the claim and the evidence against the claim are at least in equipoise.  Accordingly, the benefit-of-the-doubt rule applies and service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Entitlement to an initial compensable rating for right foot bunion is denied.

Entitlement to an initial compensable rating for left foot bunion is denied.

Entitlement to service connection for tinnitus is granted.




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


